Citation Nr: 0123092	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  95-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1952 to August 1955.  

By rating action in June 1962 the RO denied, in part, service 
connection for a psychiatric disorder.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

Subsequent rating actions in November 1972 and September 
1986, found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
psychiatric disorder.  The veteran and his representative 
were notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating action that 
found new and material evidence had not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  In March 1998, the Board denied the veteran's 
request to reopen the claim, and the matter was appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In February 1999, the Court 
granted the Secretary of the Department of Veteran's Affairs 
unopposed motion to vacate and remand the March 1998 Board 
decision in light of the holding in Hodge v. West, 155 F.3rd 
1356, (Fed. Cir. 1998).  In December 1999, the Board remanded 
the appeal to the RO for readjudication of the veteran's 
claim.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
finally denied by an unappealed rating decision by the RO in 
September 1986.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for a psychiatric disorder is either cumulative of evidence 
already of record or is not so significant that it must be 
considered with all the evidence of record.  


CONCLUSIONS OF LAW

1.  The September 1986 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326), C.F.R. §§ 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C. § 4005; 38 C.F.R. §§ 3.104(a), 
19.129(a).

As noted above, service connection for a psychiatric disorder 
was denied by the RO in September 1986.  The veteran was 
notified of this decision and did not file a timely appeal.  
Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was denied previously, the Board must bear in mind the 
important distinctions between those two types of claims.  In 
order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, and redefined and expanded the 
obligations of VA with respect to the duty-to-assist.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, as codified in 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5107, 5126 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
addition, implementing regulations have been published at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  It is apparent that the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA and 
implementing regulations.  All pertinent VA treatment records 
have been obtained in connection with the development of this 
claim.  The veteran has not alleged the presence of any 
private medical records which would be relevant to the claim 
at issue on appeal.  Through past actions of the RO, the 
veteran has been informed of the laws and regulations 
governing the issue on appeal, including what constitutes new 
and material evidence to reopen a previous and final denied 
claim.  The Board remanded the appeal to the RO for the 
express purpose of readjudicating the claim under the 
regulatory definition of new and material evidence contained 
in 38 C.F.R. § 3.156(a), see also Hodge and Karnas.  The 
veteran was informed of the elements of new and material 
evidence and was given an opportunity to submit additional 
evidence in support of his claim.  The veteran has not 
submitted any additional evidence nor has he indicated that 
there is any evidence outstanding that could possibly change 
the factual basis of this decision.  Thus, no prejudice to 
the veteran would result from the Board's consideration of 
this case, despite the fact that the RO has not been afforded 
the opportunity to consider whether any additional 
notification or development actions are required under the 
VCAA or implementing regulations.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Consequently, the Board finds 
that no further RO development of the issue on appeal is 
necessary.  

The evidence of record at the time of the June 1962 rating 
decision included the veteran's service medical records, two 
letters from St. Lawrence State Hospital, dated in April and 
May 1962, an April 1962 VA outpatient report, a May 1962 VA 
psychiatric examination report, and a June 1962 memorandum 
from a VA physician.  

The service medical records show that the veteran was found 
wandering rather aimlessly about the brig where he had been 
confined for 26 days of a 30 day sentence for failure to 
salute an officer.  The veteran appeared somewhat confused 
and upset when questioned about his meandering and was 
referred for psychiatric observation.  The psychiatric 
examination report noted the veteran's history of delinquent 
behavior and antisocial acts beginning when he was about 14 
years old, including one year of reform school for armed 
robbery, expulsion from high school in the 10th grade for 
repeated truancy and intractable delinquency, and a year's 
probation for stealing an automobile.  Disciplinary actions 
in service included two court-martials and several lesser 
disciplinary infractions.  On initial examination, the 
veteran was well oriented in three spheres and he was not 
psychotic.  There was no evidence of perceptual distortions 
or thought disorders.  During his hospital stay, there was no 
evidence of psychotic disintegration and the veteran 
verbalized on many occasions his hatred for the disciplinary 
rigors of military life.  The examiner concluded that the 
veteran was completely unmotivated to return to active duty.  
The examiner indicated that the diagnosis was changed by 
reason of error, to antisocial personality, existing prior to 
service.  A Board of Medical Survey confirmed the diagnosis 
of antisocial personality, and recommended that the veteran 
be discharged from the service.  

The letters from St. Lawrence State Hospital indicated that 
the veteran was admitted for psychiatric treatment in March 
1962.  The veteran showed marked improvement with group and 
individual psychotherapy and medications.  The diagnosis was 
psychosis with psychopathic personality (episode of emotional 
instability, depressive reaction).  

A copy of a VA outpatient report shows the veteran was seen 
for psychiatric problems in April 1962.  The diagnoses 
included psychosis with psychopathic personality, episode of 
emotional instability, and depressive reaction.  

The May 1962 VA examination report indicated that the veteran 
was an inadequate type of individual.  He displayed no 
evidence of delusional thinking and had no hallucinatory 
experiences.  There was some evidence of depression and his 
memory was impaired.  There was some degree of tension 
present and the veteran was furtive and suspicious, but 
became more friendly.  The diagnoses included psychosis with 
psychopathic personality, episode of emotional instability, 
and depressive reaction.  

A June 1962 memorandum from a VA physician offered an opinion 
to the effect that the veteran's records indicated a 
diagnosis of psychosis with psychopathic personality.  

Based on the above evidence, the RO denied service connection 
for a psychiatric disorder in June 1962.  The veteran and his 
representative were notified of this decision and did not 
perfect an appeal.  

The evidence added to the record since the June 1962 rating 
decision includes letters from St. Lawrence State Hospital, 
dated in November 1962 and March 1963, records from Mercy 
Hospital detailing treatment in November 1962 and August 
1972, and VA medical records discussing treatment between 
1963 and 1965.  

The November 1962 letter from St. Lawrence State Hospital 
indicated that the veteran was seen for follow-up psychiatric 
care and was doing well.  The veteran reported that he found 
employment and was engaged.  In March 1963, the veteran 
continued to show satisfactory improvement with regular 
clinic care.  He was voluntary admitted in February 1963 
after some family difficulties that caused the veteran to 
become depressed and upset.  He responded well to psycho-
occupational and drug therapy and was discharged in February 
1963.  The diagnosis was unchanged (psychosis with 
psychopathic personality, episode of emotional instability, 
and depressive reaction).  

A copy of a treatment record from Mercy Hospital, received in 
March 1963 shows that the veteran was treated for back 
problems in November 1962.  

A VA Memorandum, dated in November 1963, concluded that the 
veteran had two acute episodes of emotional instability in 
which he lost touch with reality and showed evidence of 
psychosis.  The first episode occurred in service, and the 
second was in March 1962.  Both episodes were of short 
duration.  The physician opined that the two episodes best 
fit into the classification of emotional unstable personality 
with psychotic reaction.  

A VA hospital summary report in August 1964 indicated that 
the veteran was transferred from the St. Lawrence State 
Hospital where he had been hospitalized for emotional 
problems.  The veteran was released on trial visit in October 
1964, and continued with follow-up care.  He was adjusting to 
the outside world and was doing well and working when 
discharged in May 1965.  The diagnosis was depressive 
reaction.  

A copy of a VA Social Survey, dated in September 1965, was to 
the effect that the veteran had decided to discontinue VA 
psychiatric treatment and that there was no further need for 
Social Services.  

A copy of a discharge summary report from Mercy Hospital 
Mental Health Center received in October 1972 showed the 
veteran was admitted in August 1972.  The discharge diagnoses 
included depressive neurosis and habitual excessive drinking.  

Based on the above evidence, the RO, in November 1972, denied 
the veteran's request to reopen the claim of service 
connection for a psychiatric disorder on the basis that new 
and material evidence had not been submitted.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

The evidence added to the record since the November 1972 
rating decision includes a letter from the veteran's sister 
and a May 1986 VA psychiatric examination report.  

The letter from the veteran's sister was to the effect that 
the veteran suffered from nervousness and anxiety since his 
discharge from service.  

The May 1986 VA psychiatric examination report (in connection 
with a claim of service connection for a psychiatric disorder 
based on having been choked during service) showed no 
evidence of formal thought disorder.  His behavior was good 
and his affect was appropriate.  The veteran denied any 
suicidal or homicidal ideations.  There were no delusions and 
his speech was appropriate.  Cognitive functions were intact, 
and his insight and judgment were adequate.  The veteran 
indicated that he believed most of his problems were 
secondary to his inability to earn a living as a carpenter.  
The diagnosis was major depression, recurrent, in remission.  

Based on the above evidence, the RO, in September 1986, found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  The veteran and his representative were notified 
of this decision and did not appeal.  

The evidence added to the record since the September 1986 
rating decision includes copies of various private medical 
records for treatment from 1987 to 1994, VA psychiatric 
examination reports in November 1987 and March 1994, lay 
statements from the veteran's sisters, copies of medical 
records from St. Lawrence State Hospital for treatment from 
1962 to 1963, and a letter from the U. S. Department of 
Justice, FBI.  

The private medical records from 1987 to 1994 show that the 
veteran was seen on numerous occasions for back and hand 
problems from 1987 to 1994.  The additional private records 
offer no probative information concerning the veteran's 
psychiatric problems and are not material to the issue at 
hand.  

The VA psychiatric examinations in November 1987 and March 
1994, which were conducted for pension purposes, are not new 
but rather cumulative and redundant of information previously 
considered.  The reports show that the veteran suffers from 
depression.  The evidence previously reviewed showed that the 
veteran had problems with depression for many years.  The 
current evidence merely shows continued treatment for the 
same psychiatric problems.  Moreover, the additional medical 
evidence does not offer any probative information or 
medically link the veteran's current psychiatric problems to 
military service.  Thus, the additional examination reports 
are not material.  

The letters from the veteran's sisters are to the effect that 
the veteran's psychiatric problems began after he returned 
home from the service.  The sisters dispute the 
characterization of the veteran's family life as described in 
the service psychiatric report, and assert that the veteran's 
childhood was not out of the ordinary.  The veteran's 
sisters, as lay persons, are not competent to offer medical 
opinions on the question of diagnosis or etiology of the 
veteran's psychiatric problems.  As such, the statements do 
not provide a sufficient basis for reopening a previously 
disallowed claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

The medical records from St. Lawrence State Hospital show 
treatment for psychiatric problems from March 1962 to 
September 1963.  The records, while providing more detailed 
information about the veteran's treatment at that facility, 
are essentially cumulative and redundant of evidence 
previously considered.  Moreover, the reports do not contain 
information medically linking the veteran's current 
psychiatric disorder to service.  Thus, the additional 
medical reports are not material.  

The letter from the FBI, received in May 1998, indicated that 
a search of the indices to the central records system at the 
Albany Office of the FBI revealed no evidence of a file 
pertaining to the veteran.  The existence or nonexistence of 
an FBI file is of no probative value on the question of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  Thus, the FBI letter is not material.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current psychiatric 
problems to service.  Accordingly, a basis to reopen the 
claim of service connection for a psychiatric disorder has 
not been presented.  

In arriving at a decision in this case, the Board is 
cognizant of the veteran's arguments that the 1955 
psychiatric examination report in service is inaccurate, as 
it appears to reflect a pre-existing psychiatric disability.  
However, it is pertinent to note that the RO has never 
determined that a chronic psychiatric disability clearly and 
unmistakable preexisted service.  Rather, the case has been 
consistently denied on the absence of competent evidence 
establishing a relationship between any current psychiatric 
disability and the veteran's psychiatric complaints in 
service.  Should evidence become available of such a 
relationship, the veteran is advised that he may request to 
reopen his claim.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

